DETAILED ACTION

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.

Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Objections
Claims 1, 19, and 21 are objected to because:  “fly through” should include a hyphen between the words.  Additionally, the limitation “a overlapping” should be “an overlapping”.
Claim 1 is objected to because: It is appropriate for the “and” before “generate the fly through” to be struck out.
Claims 10, 12, 14, and 16 are objected to because: “MPR” needs to be properly defined at least once.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3-6, 8, 10, 12, 14, 16, 18-19, and 21 is/are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 19, and 21, “core lines of each hollow organ” and “the core lines” lack proper antecedent basis in the claim.  Secondly, it is unclear as to whether “the misregistration” is referring to the detected misregistration.  Thirdly, “each hollow organ” implies that there is more than one hollow organ, but only a single hollow organ is set forth in the claim.  Fourthly, “detect misregistration” implies that there is a registration step, but no registration step is claimed.  Lastly, it is unclear as to how a “wider range” is achieved through a synthesis that is absent misregistration and distortion - the claim does not positively set forth any “range” prior to the corrections.
Regarding claim 1, it is unclear as to whether “the sub-volume data” is the same as “the two sub-volume data”.
Regarding claim 3, “the core line” and “the hollow-organ running direction” lack proper antecedent basis in the claim.
Regarding claims 4 and 5, therein recites “the lumen wall”, but in claim 1 multiple lumen walls are defined and it is not clear as to which wall is being referenced.

Regarding claim 6, “the hollow-organ running direction” lacks proper antecedent basis in the claim.
Regarding claim 12, “the position of the viewpoint” lacks proper antecedent basis in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 19, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiki (US 2012/0113111, of record) in view of Miyachi (US 2011/0077518, of record) in view of Matsumoto (US 2006/0279568).
Regarding claims 1, 19, and 21, Shiki discloses an ultrasound diagnosis apparatus/computer program product/control method (Abstract) that generates fly-through image data (Fig. 9 and 12(b), [0073]: “virtual endoscopic image data Ie”) on the basis of various sub-volume data that are acquired by transmitting/receiving ultrasound to/from a three-dimensional region in a subject ([0023]: “three-dimensional scanning of the object”), the ultrasound diagnosis apparatus comprising: processing circuitry configured to acquire two sub-volume data whose imaging ranges are different ([0083]: “transmission and reception…occur successively in those directions”) and are acquired from an ultrasound probe that is configured to be moved along a body surface of the subject ([0093]: “As the ultrasonic probe 3 moves…”), the two sub-volume data including sub-volume data acquired before a movement of the ultrasound probe along the body surface and sub-volume data acquired after the movement of the ultrasound probe along the body surface ([0093]: “each time the ultrasonic probe 3 is repositioned”), being adjacent along a core line direction of a hollow organ ([0093]: “trangential direction of the center line of the lumen of the organ”), synthesizing the two sub-volume data ([0083], [0084]), and generate the fly-through image data from the synthesized volume data; and a display that displays the fly-through image data (Figs. 9 and 12(b)).  Shiki does not explicitly disclose that part of the two sub-volume data overlap on the basis of received signals, detecting misregistration between core lines of each hollow organ included in an overlapping region of the two sub-volume data, and correcting the misregistration between the core lines by performing linear correction.  However, Miyachi teaches an ultrasound probe that transmits overlapping beams ([0063]: “In each transmission, one line of echo data is overlapped”) that are used to perform a registration between scan lines ([0063]: “overlapping echo data is used for registration”).  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to apply the registration of Miyachi to overlapped beams generated with the ultrasound probe of Shiki, as to provide registered ultrasound beams.  Neither Shiki nor Miyachi explicitly disclose detecting distortion between lumen walls of each hollow organ included in the overlapping region of the two sub-volume data, correcting the distortion between the lumen walls by performing non-linear correction, and where the misregistration and the distortion have been corrected, thereby generating synthesized volume data in a wider range than the sub-volume data.  However, Matsumoto teaches a virtual image where luminal distortion may be corrected ([0051], [0052]: “a user can see the entire circumstance of the inner wall of the tube with an image having no distortion”) thereby ([0086]: “an image having no distortion with respect to the divided piece regions can be generated, so that a user can observe the observation object over a wide range without overlooking”).  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to apply the correction of Matsumoto to the imaging and virtualization of Shiki and Miyachi, as to provide a corrected generation of a virtual image.

Claim(s) 3-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiki (US 2012/0113111, of record) in view of Miyachi (US 2011/0077518, of record) in view of Matsumoto (US 2006/0279568), as applied to claim 1 above, in view of Jackson (US 2003/0065265).
Regarding claims 3-5, Shiki, Miyachi, nor Matsumoto explicitly disclose correcting for misregistration and distortion by translating/rotating and scaling data for the setting of a core line of the hollow organ.  However, Jackson teaches correcting ultrasound image data by rotation, translation, and scaling ([0061]).  These steps are also commonly known in the art for correcting misregistration and distortion.  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to apply the correction of Jackson to the imaging and virtualization of Shiki and Miyachi, as to provide a corrected generation of a virtual image for the placement of a core line.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Primary Examiner
Art Unit 3793